Citation Nr: 1739377	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  10-45 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a left hip disorder.

3.  Entitlement to service connection for a right hip disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for arthritis, to include as secondary to low back, bilateral hip and/or bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In his November 2010 substantive appeal, the Veteran requested a Board hearing.  However, in a September 2015 statement, the Veteran withdrew that request.

Thereafter, the Board remanded the claims in February 2017 for further development.  The issues have been returned to the Board for appellate consideration.  

The issues of entitlement to service connection for a low back disorder and arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A bilateral hip disorder did not originate in service and is not otherwise etiologically related to service.  

2.  A bilateral knee disorder did not originate in service and is not otherwise etiologically related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hip disorder have not been met. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2016).

2.  The criteria for service connection for a right hip disorder have not been met. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2016).

3.  The criteria for service connection for a left knee disorder have not been met. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2016).

4.  The criteria for service connection for a right knee disorder have not been met. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

For the claims decided herein, VA provided the Veteran with 38 USCA § 5103(a)-compliant notice in January 2009.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  38 C.F.R. § 3.159 (c)(4).

Finally, the Board finds compliance with the prior remand.  Here, the prior remand directed the AOJ to schedule the Veteran for VA examinations for his claims.  The Veteran presented for a VA examination for his claimed conditions in March 2017.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016). 

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2016).

	Factual History

The Veteran submitted claims of entitlement to service connection for bilateral knee, bilateral hip, and low back disorders in October 2008.  He expressed his opinion that the knee and hip disorders were a result of service and that he suffered a back injury during service.  The Veteran also claimed that he had arthritis as a result of bilateral knee, bilateral hip, and low back disorders.  

Initially, the Board notes that the Veteran's service treatment records do not document any injuries of knees or hips.  Post-service, the Veteran initially sought treatment with VA in April 2010.  He complained of a history of recurrent back and bilateral hip pain.  In December 2010, the Veteran sought treatment for reported pain in the small of his back.  In February 2011, he reported pain in the lower back and right hip.  Since he sought treatment with VA in 2010, the Veteran has consistently reported right hip or bilateral hip pain and back pain.  The records are silent, however, for any reports of knee pain.  In July 2014, the Veteran showed no pain or limitation due to pain on forward flexion in his knees.  Regarding the Veteran's more general claimed arthritis, VA treatment records do not document any diagnoses other than in the lower back and perhaps in the shoulders, a condition that is not claimed as service-connected in the instant appeal.  

VA provided knee, hip, and arthritis examinations in March 2017. 

During the clinical interview for his claimed bilateral hip disorder, the Veteran referred to pain in his right hip more than the left hip, but pain in both hips whenever he suffered a lower back flare-up.  X-rays taken at that time showed no evidence of acute bony hip abnormalities in either hip.  On the right, the interpreting staff found suspected chondrocalcinosis at the hip joint which was potentially linked to Calcium Pyrophosphate Deposition Disease (CPPD).  The examiner provided the following opinions for both hips:  1) there is no evidence in the Veteran's service treatment records that he was seen for complaints about his hips; 2) the Veteran's separation examination was negative for any bilateral hip complaints; 3) there is no radiographic evidence of a bilateral hip pathology; and 4) it would be resorting to mere speculation to establish a relationship between the Veteran's current condition and his complaints in service due to the lack of treatment records from the time of separation from service until present time.  

As noted above, an examination was also provided for the knees.  In the diagnosis section, the examiner diagnosed mild tricompartmental degenerative change in the right knee.  During the clinical interview, the Veteran descried having right knee pain during lower back flare-ups.  The pain would be alleviated with rest and over-the-counter pain medication.  X-rays of the left knee showed no evidence of acute bony left knee abnormality, minimal degenerative change described as mild spurring of the dorsal patella and the tibial spines, and chondrocalcinosis which was potentially secondary to CPPD, according to the interpreting staff.  X-rays of the right knee showed no evidence of acute bony abnormality, mild tricompartmental degenerative change, and chondrocalcinosis which was potentially secondary to CPPD.  He opined that the Veteran's right knee disorder was less likely than not incurred in or caused by the Veteran's service.  The right knee degenerative changes were a new diagnosed condition and not service-related, reported the examiner.  The examiner noted that the Veteran's separation examination was negative for bilateral lower extremity pathologies, complaints, or abnormalities.  In a separate opinion, the examiner opined that it was less likely than not that any bilateral knee disability had its onset in service or is otherwise related to service.  The examiner noted that it would be resorting to mere speculation to establish a relationship between the Veteran's current complaints to his service due to the lack of treatment records from the time of separation of service until present time.  

	Analysis

After a thorough review of the record, the Board finds that service connection is not warranted for bilateral hip and knee disorders.  Initially, the Board notes that the record is somewhat ambiguous as to the threshold issue of present disability.  For the right hip and bilateral knees, the March 2017 VA examiner made diagnoses of chondrocalcinosis, which was noted to be potentially related to CPPD according to the interpreting staff conducting the March 2017 joint X-rays.  In the right knee, there was also a diagnosis of tricompartmental degenerative changes.  Otherwise, the X-rays were normal in the bilateral hips and left knee, and the examiner opined that there was no pathology in the left knee and bilateral hips.  The issue is whether the examiner considers the chondrocalcinosis to be a disability. 

Assuming for the sake of argument that the Veteran does meet the present disability element for his left knee and bilateral hips, the examiner provided an adequate opinion for both knees and both hips.  That is, the examiner correctly noted that there were no annotations pertaining to the knees or hips during the Veteran's service.  In addition, the record is completely silent of any bilateral hip or knee complaints extending before 2010, when the Veteran initially sought treatment for his low back and hip symptoms.  VA treatment records also do not document knee symptomatology.  In reliance on this history, and also consistent with the Veteran's own statements throughout the appeal, the examiner opined that it was less likely than not that any bilateral knee or bilateral hip disorder had onset in service or is otherwise related to service.  The examiner also noted that it would be speculative to find a relationship between the Veteran's claimed conditions and his service due to the complete absence of treatment records from the time of separation from service until now.  In short, the March 2017 VA opinion sufficiently addressed the Veteran's claims of entitlement to service connection for bilateral hip and bilateral knee disorders.  The examiner provided thorough rationale and clearly expressed his conclusions.  The opinions are thus accorded significant probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App 295, 304 (2008).

The Board has also considered the Veteran's lay statements contending that he suffers from knee and hip symptoms as a result of his service.  In this regard, the Board recognizes that it is contrary to the law to categorically reject non-expert diagnoses or nexus/causation opinions, based solely on the fact that the person offering the opinion is not an expert.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Whether non-expert (lay) diagnoses or nexus opinions are competent evidence depends on the on the question at issue and the particular facts of the case. 

In Jandreau, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer. Id. at n.4. In Davidson, the Federal Circuit drew from Jandreau to explain its holding that non-expert nexus opinion evidence may not be categorically rejected. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question involving a diagnosis or nexus and whether such diagnoses or nexus opinions could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.

Here, the Veteran is competent to comment on observable symptoms such as bilateral knee or bilateral hip pain.  However, there is no indication that the Veteran possesses the requisite medical knowledge or education to render an opinion on the cause of bilateral knee or bilateral hip disorders, assuming that such disorders are present.  Consequently, his statements regarding the cause of his claimed hip and knee conditions are not competent for nexus purposes.  In any event, the probative evidence of record outweighs the Veteran's statements.

In short, the Board has considered all of the evidence of record, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Thus, the Board finds the preponderance of the evidence is against the claims, and the claims must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).

ORDER

Entitlement to service connection for a left hip disorder is denied.

Entitlement to service connection for a right hip disorder is denied.

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for a right knee disorder is denied.  

REMAND

Remand is required for further development before adjudicating the Veteran's claims.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical conclusion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Further, when the Veteran has provided lay testimony of an in-service event, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).

Unlike his claimed bilateral knee and bilateral hip disorders, the Veteran has claimed that he has suffered from back symptoms since his military service.  

In a February 2011 VA treatment visit for low back pain, the Veteran is documented reporting that he had suffered from low back pain since he sustained a low back injury in 1967 or 1968 when he fell off a tank.  Still in February 2011, he was diagnosed with spondylosis of the L3 and L4 vertebrae after having X-rays taken of his lumbar spine.  A March 2011 VA treatment record shows the Veteran being issued a TENS unit for low back pain.  

His statements are corroborated by various buddy statements received in March 2009 that describe the Veteran having back symptoms after he returned home from service.  For instance, of record is a February 2009 buddy statement from ERJ, who indicated he had known the Veteran since 1960.  ERJ related that the Veteran complained of hurting his back after returning from service.  Over the years, the Veteran had continued to complain of back pain.  Received at the same time as this statement, the Veteran's wife submitted a statement describing how she had been married to the Veteran since March 1971.  She specifically described witnessing the Veteran having problems with his back in all the years she had known him.  In another February 2009 buddy statement, the Veteran's sister described her family receiving a letter from the Veteran while he was stationed in Germany, reporting that his back was hurting.  She noted that the Veteran had persistent back problems after returning home from Germany.  

VA provided a back examination in March 2017.  Referring to contemporaneous X-ray images, the examiner diagnosed the Veteran with degenerative disease of the lumbar spine.  During the clinical interview, the Veteran stated that, in-service, he was handling tank round ammunition on wet ground when he fell after his belt was caught on the edge of the tank.  He related that he had suffered from back problems since that day.  However, the Veteran reported that he did not go to sick call for his complaints.  Current symptoms included soreness and pain with heavy lifting.  The examiner opined that the Veteran's low back disorder was less likely than not incurred in in or caused by the Veteran's service.  The examiner explained that the Veteran's low back complaints in service resolved, as his separation examination was negative for lumbar spine complaints, and there were no complaints or pathology until 2010, after the Veteran sought treatment with VA for recurrent back pain.  The examiner opined that the Veteran's current degenerative disc disease of the lumbar spine was most likely part of the normal aging process and not secondary to his service.  Further, the examiner noted that it was be resorting to mere speculation to establish a relationship between the Veteran's current condition and his complaints in service due to the lack of treatment records from the time of separation from service until present time.  This opinion is inadequate because it ignores the statements of record from the Veteran and others describing low back pain during and since the Veteran's service.  

In light of the Veteran's credible statements and the corroborative statements submitted on his behalf, an addendum opinion is required to address the statements describe back symptomatology since the Veteran's service.  Dalton, 21 Vet. App. at 39-40.

The Veteran was also examined for his claim of entitlement to service connection for arthritis in March 2017.  In describing the medical history, the examiner noted that the Veteran made no complaints pertaining to arthritis in service, he did not have a current diagnosis of arthritis, and there were no chronic, progressive complaints on record.  The Veteran denied ever seeing a physician for his claimed condition, and the record was silent for any diagnostic studies.  In the opinion, the examiner stated that the Veteran did not have a diagnosis of arthritis.  He reiterated that there were no progressive complaints on record, nor had the Veteran seen a physician for arthritis.  The examiner used this rationale to support his conclusion that it was less likely than not that the Veteran had a diagnosed arthritic condition (osteoarthritis, rheumatoid arthritis, fibromyalgia, lupus, gout) that was caused by a low back, bilateral knee, or bilateral hip disability.  However, for the aggravation theory, the examiner explained that available treatment records do not provide sufficient detail regarding the level of arthritis or if any residuals prior to the diagnosis of arthritis on which to base an aggravation opinion.  This aggravation opinion presupposes that the Veteran actually does have a diagnosis of arthritis, which is in conflict with the examiner's earlier opinion that the Veteran did not have arthritis.  The Board is unable to accept this opinion because it is internally inconsistent.  On remand, an addendum opinion is required to adequately address the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1. Arrange for a qualified medical professional to provide an addendum opinion in order to determine the etiology of the Veteran's low back disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disorder, diagnosed as degenerative disease of the lumbar spine, had onset in or is otherwise related to the Veteran's military service.  The examiner must specifically address the following:  1) the Veteran's lay statements describing back pain since sustaining an injury during his service, documented in his claim and in a February 2011 VA treatment record; and 2) buddy statements received in March 2009 describing how the writers witnessed the Veteran suffering from back pain after he returned home from service and thereafter. 

2.  Arrange for a qualified medical professional to provide an examination for the Veteran's.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disorder, diagnosed as degenerative disease of the lumbar spine, had onset in or is otherwise related to the Veteran's military service.  The examiner must specifically consider the following:  1) the Veteran's lay statements describing back pain since sustaining an injury during his service, documented in his claim and in a February 2011 VA treatment record; and 2) buddy statements received in March 2009 describing how the writers witnessed the Veteran suffering from back pain after he returned home from service and thereafter. 

2.  Provide the Veteran with an appropriate examination for his claimed arthritis.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must determine whether the Veteran has any form of diagnosis other than clinically diagnosed degenerative disease of the low back.  If arthritis is diagnosed, the examiner must provide the following opinions:

a) Is it at least as likely as not (50 percent or greater) that any arthritis was caused by the Veteran's low back disorder?

b) Is it at least as likely as not (50 percent or greater) that any arthritis was aggravated by the Veteran's low back disorder.  

3.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


